
	
		II
		Calendar No. 611
		111th CONGRESS
		2d Session
		H. R. 2442
		[Report No. 111–325]
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 19, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to expand the Bay Area Regional Water
		  Recycling Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bay Area Regional Water Recycling
			 Program Expansion Act of 2009.
		2.Project
			 authorizations
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (43
			 U.S.C. 390h et seq.) (as amended by section 512(a) of the
			 Consolidated Natural Resources Act of 2008) is amended by adding at the end the
			 following:
				
					16__.CCCSD-concord
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the Central Contra Costa Sanitary District,
				California, is authorized to participate in the design, planning, and
				construction of recycled water distribution systems.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,800,000.
						16__.Central Dublin
				recycled water distribution and retrofit project
						(a)AuthorizationThe
				Secretary, in cooperation with the Dublin San Ramon Services District,
				California, is authorized to participate in the design, planning, and
				construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,150,000.
						16__.Petaluma
				recycled water project, phases 2A, 2B, and 3
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Petaluma, California, is authorized
				to participate in the design, planning, and construction of recycled water
				system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,000,000.
						16__.Central
				Redwood City recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Redwood City, California, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $8,000,000.
						16__.Palo Alto
				recycled water pipeline project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Palo Alto, California, is authorized
				to participate in the design, planning, and construction of recycled water
				system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $8,250,000.
						16__.Ironhouse
				Sanitary District (ISD) antioch recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the Ironhouse Sanitary District (ISD),
				California, is authorized to participate in the design, planning, and
				construction of recycled water distribution systems.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$7,000,000.
						.
			(b)Project
			 implementationIn carrying
			 out sections 1642 through 1648 of the Reclamation Wastewater and Groundwater
			 Study and Facilities Act, and the sections added to such Act by subsection (a),
			 the Secretary shall enter into individual agreements with the San Francisco Bay
			 Area Regional Water Recycling implementing agencies to fund the projects
			 through the Bay Area Clean Water Agencies (BACWA) or its successor, and
			 shall may
			 include in such agreements a provision for the reimbursement of construction
			 costs, including those construction costs incurred prior to the enactment of
			 this Act, subject to appropriations made available for the Federal share of the
			 project under sections 1642 through 1648 of the Reclamation Wastewater and
			 Groundwater Study and Facilities Act and the sections added to such Act by
			 subsection (a).
			(c)Clerical
			 amendmentsThe table of
			 contents of the Reclamation Projects Authorization and Adjustment Act of 1992
			 (43 U.S.C. prec. 371) (as amended by section 512(a) of the Consolidated Natural
			 Resources Act of 2008) is amended by adding at the end the following:
				
					
						Sec. 16__. CCCSD-Concord recycled water
				project.
						Sec. 16__. Central Dublin recycled water
				distribution and retrofit project.
						Sec. 16__. Petaluma recycled water
				project, phases 2a, 2b, and 3.
						Sec. 16__. Central Redwood City recycled
				water project.
						Sec. 16__. Palo Alto recycled water
				pipeline project.
						Sec. 16__. Ironhouse Sanitary District
				(ISD) Antioch recycled water
				project.
					
					.
			3.Modification to
			 authorized projects
			(a)Antioch recycled
			 water projectSection 1644(d)
			 of the Reclamation Wastewater and Groundwater Study and Facilities Act
			 (43 U.S.C.
			 390h–27) (as amended by section 512(a) of the Consolidated
			 Natural Resources Act of 2008) is amended by striking $2,250,000
			 and inserting $3,125,000.
			(b)South Bay
			 advanced recycled water treatment facilitySection 1648(d) of the Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C.
			 390h–31) (as amended by section 512(a) of the Consolidated
			 Natural Resources Act of 2008) is amended by striking $8,250,000
			 and inserting $13,250,000.
			
	
		September 27, 2010
		Reported with an amendment
	
